DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 42-47, 50-52 and 57-61 are rejected under 35 U.S.C. 103 as being unpatentable over Haselton (U.S. 2013/0183678 Al) in view of Bobrow et al. (U.S. 2007/0166835 Al). 
Haselton teaches methods for isolation, separation and detection of molecular species using a device having a plurality of sequential chambers (abstract and [0003], [0012], [0016], [0041]). The device may comprise continuous tubing and air gaps (also referred to in the reference as “surface tension valves”) separating the plurality of chambers (ibid and [0013], [0020], [0039]). This tubing and surface tension valves spanning the plurality of chambers reads on “a plurality of chambers separated by channels having an air-gap” as recited instantly (see also [0041]-[0043], [0074] and Figures 1-2 and 4 in particular). 
Haselton further teach transporting (i.e., moving) magnetic particles among the chambers using electromagnetics (i.e., under the influence of a magnetic field), such that the particles pass through the air valves/ air gaps (i.e., across the air-gap). See especially [0016]-[0017], [0040], [0058] [0061], [0080], [0121], [0129].
The methods of Haselton involve introducing a sample into a first reaction chamber of the device, where the first reaction chamber comprises a particle having a reactant on its surface for interacting with the analyte (i.e., a primary binding agent that binds to an analyte). After incubating to allow reaction of the reactant with the analyte, the particle is transported from the first reaction chamber into at least a second chamber; and then subsequently one detects interaction of the analyte with the 
Furthermore, Haselton et al. indicate that pulling magnetic particles through each processing solution/chamber using the magnetic field has the effect of removing interfering agents since the particles can pass through the air valves without transferring liquids from one chamber to another (see especially [0039]-[0040]). The reference thereby makes clear that the magnetic particles move through the chambers; whereas the solutions in the chambers are not transferred from one chamber to another. As such, when moving particles from multiple chambers separated by air gas as directed by Haselton, it would necessarily follow that unbound sample solution would thereby be removed instantly.
The teachings of Haselton differ from the claimed invention in that although the reference teaches moving functionalized magnetic particles with bound analyte across an air gap and into a second chamber, the reference does not specifically teach that the second chamber contains a detection binding agent. Furthermore, although devices including at least three chambers are taught, Haselton does not specifically teach subsequently moving the particles to a third chamber that contains an indicator capable of generating a signal indicating the presence of the detection binding agent. As above, Haselton does teach labeling as well as detection by detecting labels, and also teaches detection by colorimetric assay, for example. Nonetheless, there is no explicit teaching 
Like Haselton et al., Bobrow also relates to assays using magnetic particles, including sandwich immunoassays in which a capture antibody (i.e., primary binding agent) is immobilized on a particle, exposed to test agent (analyte) and then to a detection antibody that binds to a different epitope (abstract and [0056], [0077]). Bobrow teaches that well-known detectable tags capable of generating a detectable signal include enzymes such as horseradish peroxidase (HRP; see [0039], [0060]). In this scenario, a detection antibody can be tagged with HRP and then detected using well-known methods for detecting HRP which include 3,3',5,5'- tetramethylbenzidine (TMB)-based chromogenic methods [0060]. Such methods involve an extra step of exposing the detectably-labeled immunocomplexes with the substrates (ibid). Bobrow also teaches transferring particles from reagent to reagent in different compartments (wells), where the more than one reagents can comprise reagents necessary for a multi-step reaction, such as samples, detection solutions, wash buffers, and the like [0051]. For example, Bobrow exemplify a sandwich immunoassay in which one well contains capture antibody, another well contains enzyme-labeled (detectably labeled) secondary antibody, and a third well contains a suitable detection solution [0077]. 
It would have been obvious to one of ordinary skill in the art to include an enzyme-labeled antibody (i.e., detection binding agent) in the second chamber and an appropriate substrate for the enzyme such as TMB (i.e., indicator capable of generating a signal indicating the presence of the detection binding agent) in a third chamber, and to detect the signal when performing the methods of Haselton et al. by applying the 
Bobrow provides direction not only to the same reagents as claimed (i.e., primary binding agent, detection binding agent, and indicator) but also to their provision in separate chambers. Therefore, it would have been obvious to adapt the methods of Haselton (which involve moving magnetic particles among a plurality of chambers) in order to perform known sandwich immunoassays by providing magnetic particles with primary binding agent in one chamber, detection binding agent in another chamber, and indicator in a third chamber by applying the known techniques of Bobrow. Moreover, as Bobrow explicitly teach that well-known detectable tags capable of generating a detectable signal include enzyme-labeled antibodies, such as HRP which can be detected using well-known TMB-based chromogenic methods, it would have been obvious to employ this known assay format and labeling scheme as a well-known and established means of detection known to be compatible with magnetic particle-based assays (which is the subject of Haselton). 
With respect to claims 43-46 and 60, Haselton as above teaches that the reactants may be antibodies [0014], [0018], [0084] and the analytes may be antigen or 
With respect to claim 47, Haselton teaches providing the plurality of chambers together in a cassette, which would read on a cartridge when this terminology is given its broadest reasonable interpretation (see for example [0027], [0032], [0080], [0082]).
With respect to claim 50, Haselton teaches passing a magnet along the length of the tubing in order to effect movement of the particles (i.e., linear path; see especially [0017], [0129], Figure 2). Although Haselton do not here mention magnets plural, the courts have held that the mere duplication of parts has patentable significance unless a new and unexpected result is produced (MPEP 2144.04). The magnet is outside of the tubing and thus may be said to be “under external control”. 
With respect to claim 51, although Haselton does not teach that movement of the magnetic field is programmed, the courts have also held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP 2144.04). Furthermore, implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions (MPEP 2144). 
With respect to claim 52, Haselton teaches moving the magnet back and forth along the length of the chamber [0122], [0125], [0129]. 
With respect to claims 57-59, Bobrow teaches chromogenic (color) detection of HRPTMB reaction. 
.

Claims 42-47, 55 and 57-60 are rejected under 35 U.S.C. 103 as being unpatentable over Strohmeier et al. (WO 2012/041809 Al) in view of Su et al. (U.S. 2008/0160639 Al). 
Strohmeier et al. teach methods for detecting an analyte by particle-based immunoassay, in which a sample in a first chamber is contacted with magnetic particles having corresponding antibody or antigen coatings that bind the substance to be detected (i.e., primary binding agent that binds to an analyte). The magnetic particles are then transferred into another fluid chamber comprising a detection antibody that attaches itself to the substance to be detected (i.e., detection binding agent that binds to the analyte). The particles are then transferred to another fluid chamber wherein a chemical reaction triggered by the detection antibody takes place. See especially abstract and page 11, lines 18-29. Transferring of the magnetic particles between chambers occurs by magnetic force applied by magnet 50 (i.e., moving the magnetic particles under the influence of a magnetic field; see for example at page 8, lines 21-35).
The fluid chambers are interconnected via a fluidic connection which may be formed by a gap; the fluidic connection may be filled with air 46. As a result, the chambers are separated by fluidic channels (see radially inner portions 22b, 24b, 24c, 26b, etc.). It is thereby “possible to transport particles from a chamber filled with a first liquid into a chamber filled with a second liquid while transporting them with a gap not 
Furthermore, Strohmeier et al. teach that the particles move across the liquid/air phase boundary and that in contrast with the prior art in which all chambers are in fluidic contact, this has the effect of avoiding cross-contamination between different liquids (see especially abstract, page 4, lines 15-29; page 5, lines 15-28; page 6, lines 9-11; page 8, lines 34-36; page 12, line 36 to page 13, line 12; page 14, lines 6-20). Strohmeier et al. also indicate that in contrast to prior art, carry-over of liquid between the chambers does not take place and fluid residues do not remain (see especially page 14, lines 6-11; page 5, lines 15-28) and that the liquids in the chamber are not in fluidic contact with one another (see especially page 13, lines 1-2).
The references thereby make clear that the magnetic particles move through the chambers; whereas the solutions in the chambers do not carry over from one chamber to another. As such, when moving particles from multiple chambers separated by air gaps as directed by Strohmeier et al., it would necessarily follow that unbound sample solution would thereby be removed as recited instantly.
Strohmeier et al. differs from the claimed invention in that although the reference teaches a chamber “wherein a chemical reaction triggered by the detection antibody takes place” (i.e. third chamber), the reference does not explicitly teach that this chamber contains “an indicator capable of generating a signal indicating the presence of 
Like Strohmeier et al., Su et al. also relates to magnetic particle-based immunoassays. Su et al. teach including reaction substrates such as TMB in detection zones, where the reaction substrates are materials or substances upon which an enzyme such as HRP can act so as to produce a detectable reaction product (i.e., indicator capable of generating a signal indicating the presence of an enzyme label). See [0031], [0056]-[0057], [0070], [0141]-[0142] and Table 1. Su et al. discuss how a binding complex can be formed between a magnetic particle, an analyte and an antibody-catalytic element (such as horseradish peroxidase) and then this complex can be moved to another zone where it reacts with one or more HRP substrates and is detected by UV-visible spectroscopy. Detection of the signal indicates the presence of the analyte. See [0034], [0070]. 
It would have been obvious to one of ordinary skill in the art to include an indicator such as the known HRP substrate TMB in the chamber of Strohmeier in order to trigger the chemical reaction triggered by the detection antibody by applying the known immunoassay labeling techniques of Su et al. and in order to achieve the same purpose, namely to detect the presence of analyte. In particular, Strohmeier calls for detection of analyte using a detection antibody and via “a chemical reaction triggered by 
With respect to claims 43-46 and 60, Strohmeier et al. teaches magnetic particles having corresponding antibody or antigen coatings (see especially page 11, lines 18-29). Su et al. as above teaches HRP-labeled detection antibodies. 
With respect to claim 47, Strohmeier et al. teaches that the plurality of connected chambers are arranged on a platform such as a plastic disk, which would read on a “cartridge” when this terminology is given its broadest reasonable interpretation (see pages 12-13). 
With respect to claims 55 and 57-59, Su et al. as above teaches detection of color at 450 nm produced by reaction of HRP with TMB by UV-visible spectroscopy. As above, it would have been obvious to arrive at the claimed invention by applying this known labeling/ detection technique to the methods of Strohmeier et al. in order to achieve the same purpose, namely successful detection of analyte.
With respect to claim 61, Su teaches that sample solution and magnetic particles are retained within a gel material [0048], [0052], [0080], [0111], [0113].  Hydrogels are well known gels [0111].
Claims 42-47, 50-53, 55 and 57-61 are rejected under 35 U.S.C. 103 as being unpatentable over Kelso et al. (U.S. 20090246782 Al) in view of Bobrow (U.S. 2007/0166835 Al). 
Kelso et al. teach devices for biological sample purification and/or analysis comprising a plurality of chambers for various applications including detection (abstract and [0009], [0112]). The chambers may be separated from one another by channels having a lipophilic material such as oil or wax, e.g. the device could be configured similar to a multi-well plate with the wells being the chambers and with channels connecting the wells (see especially [0011], [0097] and depiction in Figure 2 for example). 
Kelso et al. further teaches that samples are associated with magnetic beads and transported from one component of the device to the next using a magnet [0110]. In particular, a biological molecule of interest can be associated with a magnetic bead in one of the reaction chambers. The biological molecule of interest is moved from one chamber to the other by application of a magnetic field (e.g., from a magnet) that causes the magnetic particle to travel from a first chamber, through the lipophilic barrier, to a second chamber [0013]. In this manner, magnetic particles are manipulated using magnetic forces without needing to exchange solutions [0095], [0097]. The magnetic particles are moved through the interface between the water based solution in the chamber and the wax lipophilic material, so as to move the particles from one compartment to another by passing through the wax [0097]. 
In some embodiments, the sample passes through air as well as through the lipophilic material (see [0101] and Figure 10). As Kelso et al. teach that the sample 
Furthermore, Kelso et al. teach that their device avoids the need to move fluids, since the magnetic particles move molecules across an interface from one reaction media to the next [0094]-[0095], [0097]-[0098]. Moving particles instead of fluids reduces the amount of liquid being carried over from one well to the next [0098]. These teachings indicate that unbound sample solution is necessarily removed as claimed upon passing the magnetic particles through the interface (which may be air, as above); since only the particles move and not the fluid solution.
As above, Kelso et al. teach that their devices can be applied for detection purposes [0111], and including for performing immunoassays [0095]. Kelso et al. specifically discuss sandwich immunoassays in which an immunoreactive specific binding member such a san antibody capable of binding to the polypeptide of interest is used (i.e., primary binding agent) together with a reporter molecule that comprises a signal generating compound [0066]. Kelso et al. also discuss how the chambers can contain reagents that permit development of a color, fluorescent signal or other detectable characteristic [0010]. 
However, Kelso et al. differs from the claimed invention in that it does not provide full details of how immunoassays would be performed, and therefore fails to teach providing the magnetic particles with primary binding agent in one chamber, a detection binding agent in a second chamber, an indicator in a third chamber; or detecting the signal of a signal-generating reaction. 

It would have been obvious to one of ordinary skill in the art to include an enzyme-labeled antibody (i.e., detection binding agent) in a second chamber and an appropriate substrate for the enzyme such as TMB (i.e., indicator capable of generating a signal indicating the presence of the detection binding agent) in a third chamber and to detect the signal when performing the methods of Kelso et al. by applying the known sandwich immunoassay techniques of Bobrow in order to achieve the same purpose, namely to successfully detect analytes by immunoassay. Additional motivation to 
Bobrow provides direction not only to the same reagents as claimed (i.e., primary binding agent, detection binding agent, and indicator) but also to their provision in separate chambers. Therefore, it would have been obvious to adapt the methods of Kelso (which involve moving magnetic particles among a plurality of chambers) in order to perform known sandwich immunoassays by providing magnetic particles with primary binding agent in one chamber, detection binding agent in another chamber, and indicator in a third chamber by applying the known techniques of Bobrow. Moreover, as Bobrow explicitly teach that well-known detectable tags capable of generating a detectable signal include enzyme-labeled antibodies, such as HRP which can be detected using well-known TMB-based chromogenic methods, it would have been obvious to employ this known assay format and labeling scheme as a well-known and established means of detection known to be compatible with magnetic particle-based assays (which is the subject of Kelso et al.). 
With respect to claims 43-46 and 60, Bobrow as above teaches capture and detection antibodies [0056], [0077]. 
With respect to claim 47, Kelso et al. teaches the plurality of chambers contained in a cartridge (see, e.g., Figure 2). 

With respect to claim 51, Kelso et al. teach that the system for moving particles with a magnetic field may be automated [0095]. Moreover, Kelso et al. does teach a programmed assay protocol [0091] although programmed movement of the magnetic field is not specifically mentioned here. The courts have also held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP 2144.04). Furthermore, implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions (MPEP 2144). Accordingly, it would have been obvious to automate movement of the magnetic field using a program as claimed. 
With respect to claims 52-53, Kelso et al. further teach moving the magnetic field in a perpendicular or transverse direction (see Figure 13). The claim limitation “transverse” is interpreted as meaning perpendicular in accordance with instant Figure 10. 

With respect to claims 57-59, Bobrow teaches chromogenic (color) detection of HRPTMB reaction.
With respect to claim 61, Bobrow teaches that sample solution and magnetic particles are retained within a gel material [0069].  Hydrogels are well known gels.

Claims 48, 49 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Haselton in view of Bobrow et al. as applied to . 42 above, and further in view of Fowe et al. (U.S. 2011/0053289 Al); or, in the alternative, as being unpatentable over Strohmeier et al. in view of Su et al. as applied to claim 42 above, and further in view of Fowe et al.; or, in the alternative, as being unpatentable over Kelso et al. in view of Bobrow et al. as applied to claim 42 above, and further in view of Fowe et al. 
Haselton and Bobrow et al. are as discussed in detail above, which teach a method substantially as claimed but which fail to specifically teach that the cartridge is marked with an identifier such as a bar code (as in claim 49) or that the speed of movement of the magnetic field is varied (as in claim 54). Similarly, these features are not taught by the combination of Strohmeier and Su or by the combination of Kelso and Bobrow. 

Therefore, with respect to claims 48-49, it would have been obvious to one of ordinary skill in the art to apply this known technique of marking a device with a bar code to the devices used in the methods of Haselton and Bobrow et al., Strohmeier and Su, and Kelso and Bobrow in order to equip the device with descriptive information so as to aid the user in using the device and interpreting the assay results obtained. 
With respect to claim 54, Lowe et al. further teaches optimizing movement of substantially all magnetic particles across an interface by controlling the speed of movement of the magnetic field towards the interface, and across the interface. In particular, the magnetic field may be moved toward the interface at a first speed, and then the field is moved a second speed adjacent the junction [0093]-[0094], [0418], [0618], [0667], [0737]. Lowe et al. teach that varying the speed in this manner through temporary acceleration assists in successfully transferring all of the magnetic particles clustered in the liquid sample adjacent to the interface [0667]. Lower speeds can then be used to minimize particle loss [0855], [1012]. In addition, Lowe et al. also teach a “mixing speed” which is used to mix the liquid sample with the particles [0619].
Accordingly, it would have been obvious to apply this known technique of varying the speed of movement of a magnetic field when performing magnetic particle assays of .

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Haselton in view of Bobrow et al. as applied to claim 42 above, and further in view of Graham et al. (U.S. 2007/0172899 Al); or, in the alternative, as being unpatentable over Strohmeier et al. in view of Su et al. as applied to claim 42 above, and further in view of Graham et al.; or, in the alternative, as being unpatentable over Kelso et al. in view of Bobrow et al. as applied to claim 42 above, and further in view of Graham et al. 
Haselton and Bobrow et al. are as discussed in detail above, which teach a method substantially as claimed but which fail to specifically teach that the signal intensity is determined by examining and comparing the signal from pixels within an image. Similarly, these features are not taught by the combination of Strohmeier and Su or by the combination of Kelso and Bobrow. 
Graham et al. also pertains to magnetic particle-based assays, and teaches that when implementing ELISA immunoassays, chromogenic or fluorogenic substrates situated in a zone may await delivery of enzyme-linked analyte complexes to provide a signal that can be measured. Signal acquisition may be achieved by instrument systems normally used in the art, such as viewing with a CCD video camera with appropriate pixel processing software [0126]. 
.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Haselton in view of Bobrow et al. as applied to claim 42 above, and further in view of Su et al. (U.S. 2008/0160639 Al). 
Haselton and Bobrow et al. are as discussed in detail above, which teach a method substantially as claimed but which fail to specifically teach that the signal produced by enzyme-substrate reaction (e.g. HRP-TMB chromogenic reaction) is recorded using a light source and a detector. 
Su et al. teaches that binding complexes formed between a magnetic particle, an analyte and an antibody-catalytic element (such as HRP) can be reacted with HRP substrates (such as TMB) and detected by UV-visible spectroscopy, which uses a light source and a detector ([0070], Table 1). 
Accordingly, although Haselton and Bobrow do not explicitly recite that HRP-TMB reaction would be detected using a light source and a detector, it would have been obvious to do so as this was a conventional means of detecting this type of signal as taught by Su et al.

Claims 50-52 are also rejected under 35 U.S.C. 103 as being unpatentable over Haselton in view of Bobrow et al. as applied to claim 42 above, and further in view of Zilch et al. (U.S. 20120295366 Al). 
Claims 50-52 are rejected above over the combination of Haselton and Bobrow; however, the present rejection is also being made in the interest of compact prosecution. 
Haselton and Bobrow are as discussed in detail above, and teach a method substantially as claimed. Haselton teaches multiple magnets and also teaches moving a magnet along the length of the tubing (i.e., in a linear path) but does not specifically exemplify moving magnets plural in this manner. 
Zilch et al. also relates to methods in which magnetic beads are transported via magnetic field among different chambers of a device, in this case among different fluidic zones or deepenings of a microfluidic card (i.e., chambers; see especially [0007], [0010], [0017]-[0018], [0025], [0027], [0033], [0036]; and Figure 1 in particular). 
Zilch et al. teach that a magnet arrangement is used to generate magnetic forces for transporting the particles (i.e., under the influence of a magnetic field; [0028], [0039] and Figures 1-3). This magnet arrangement can be an arrangement of permanent magnets (see also [0022], [0039], [0051], [0055]). The magnet arrangement is positioned relative to the microfluidic card so that relative movement between these can occur, such as by horizontally or laterally moving the magnet arrangement (i.e., in a linear path; see for example abstract [0020], [0040], [0059]). This has the effect of causing movement of magnetic beads laterally between fluid zones [0033]-[0034], 
Zilch et al. teaches that this magnet arrangement is useful for contactless control of magnet beads without having to use complicated mechanics or hydraulics (abstract and [0045]). Furthermore, Zilch et al. teaches that their magnet arrangement may permit miniaturization as well as integration of the device into other systems (ibid and [0131]). 
It would have been obvious to apply the known technique of Zilch et al. of using a magnetic arrangement of permanent magnets in order to achieve the same purpose, namely to move the magnetic beads horizontally/ laterally from one chamber to another when performing the methods of Haselton and Bobrow. One would also have been motivated to substitute the magnet arrangement of Zilch et al. for the magnetic setup of Haselton in order to permit miniaturization and/or for versatility, in order to allow integration of the device with other systems. 

Claims 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Kelso et al. in view of Bobrow et al. as applied to claim 42 above, and further in view of Zilch et al. (U.S. 20120295366 Al). 
Claims 50-53 are rejected above over the combination of Kelso and Bobrow; however, the present rejection is also being made in the interest of compact prosecution. 
Kelso and Bobrow are as discussed in detail above, and teach a method substantially as claimed. 

Zilch et al. also relates to methods in which magnetic beads are transported via magnetic field among different chambers of a device, in this case among different fluidic zones or deepenings of a microfluidic card (i.e., chambers; see especially [0007], [0010], [0017]-[0018], [0025], [0027], [0033], [0036]; and Figure 1 in particular). 
Zilch et al. teach that a magnet arrangement is used to generate magnetic forces for transporting the particles (i.e., under the influence of a magnetic field; [0028], [0039] and Figures 1-3). This magnet arrangement can be an arrangement of permanent magnets (see also [0022], [0039], [0051], [0055]). The magnet arrangement is positioned relative to the microfluidic card so that relative movement between these can occur, such as by horizontally or laterally moving the magnet arrangement (i.e., in a linear path; see for example abstract [0020], [0040], [0059]). This has the effect of causing movement of magnetic beads laterally between fluid zones [0033]-[0034], [0040]. Additionally, Zilch et al. teach vertical movement (i.e. transverse or perpendicular) in order to move the magnetic beads out of the chamber and past the barrier separating the fluidic zones [0034], [0051], [0058]-[0060], [0104]. The magnet arrangement is contactless and its movement can be controlled [0045], [0061]-[0076], i.e. under external control. 

It would have been obvious to apply the known technique of Zilch et al. of using a magnetic arrangement of permanent magnets in order to achieve the same purpose as in Kelso, namely to move the magnetic beads horizontally/ laterally as well as vertically from one chamber to another when performing the methods of Kelso and Bobrow. In particular, Zilch et al. shows that their magnet arrangement can move magnetic particles up out of a fluid chamber and then laterally into an adjacent fluid chamber, which is analogous to the way the magnetic particles are moved in the methods of Kelso. One would also have been motivated to employ the magnet arrangement of Zilch et al. in the methods of Kelso and Bobrow in order to permit miniaturization and/or for versatility, in order to allow integration of the device with other systems.

Claim 51 is also rejected under 35 U.S.C. 103 as being unpatentable over Haselton in view of Bobrow as applied to claim 50 above, and further in view of a'Brassard (U.S. 2005/0013741); or, in the alternative, as being unpatentable over Haselton in view of Bobrow and Zilch et al. as applied to claim 50 above, and further in view of a'Brassard; or, in the alternative, as being unpatentable over Strohmeier et al. in view of Su et al. as applied to claim 50 above, and further in view of a'Brassard; or, in the alternative, as being unpatentable over Kelso et al. in view of Bobrow et al. as applied to claim 50 above, and further in view of a'Brassard; or in the alternative, as being unpatentable over Kelso et al. in view of Bobrow and Zilch as applied to claim 50 above, and further in view of a'Brassard. 
Claim 51 has been rejected for reasons above; however the present rejection is also being made in the interest of compact prosecution. The references are as discussed in detail above, and teach a method substantially as claimed but lack explicit recitation that the movement of the magnetic field is "programmed". 
As above, the courts have also held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP 2144.04). Furthermore, implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions (MPEP 2144). 
Furthermore, a'Brassard teaches assays involving magnetic separation of magnetic particles, in which the device can be programmed such that the drive or movement of movable permanent magnets is program-controlled (see especially [0031], [0034], [0042], [0043], [0045], [0053]-[0054]). With program control, predetermination and control of the direction and/or distance and/or velocity of the movement, and/or the intermediate pause intervals can be controlled [09054]. 
It would have been obvious to apply the known technique of a'Brassard controlling movement of magnets using a program in order to improve the prior art methods (which likewise involve movement of a magnetic field in order to improve 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 42-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,528,985. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 9,528,985 are very similar in that they also require a device having a plurality of chambers separated by channels having an air-gap.  The claims of U.S. Pat. No. 9,528,985 further discuss contacting a sample solution with magnetic particles that carry a binding agent that binds to an analyte or to a detection binding agent.  The claims of U.S. Pat. No. 9,528,985 state that unbound sample is removed by passing the magnetic particles across air gaps in first and second channels, and that a signal generated by the indicator is detected, wherein the intensity of the signal correlates with the presence or quantity of analyte in the sample solution.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799